United States Court of Appeals
                              For the Eighth Circuit
                         ___________________________

                                 No. 20-1279
                         ___________________________

                              United States of America

                         lllllllllllllllllllllPlaintiff - Appellee

                                            v.

                                Antwan Cortez White

                        lllllllllllllllllllllDefendant - Appellant
                                        ____________

                     Appeal from United States District Court
                  for the Southern District of Iowa - Des Moines
                                  ____________

                           Submitted: November 12, 2020
                             Filed: November 17, 2020
                                   [Unpublished]
                                   ____________

Before ERICKSON, WOLLMAN, and STRAS, Circuit Judges.
                        ____________

PER CURIAM.

     After considering a number of factors, the district court 1 decided not to reduce
Antwan White’s 270-month prison sentence under the First Step Act. See Pub. L.

      1
       The Honorable Rebecca Goodgame Ebinger, United States District Judge for
the Southern District of Iowa.
No. 115-391, 132 Stat. 5194 (2018). Though he challenges the decision on a host of
grounds, we affirm.

       We conclude that the district court did not abuse its discretion. See United
States v. McDonald, 944 F.3d 769, 771–72 (8th Cir. 2019) (discussing the standard
of review and outlining the two-step analysis for motions under the First Step Act).
The First Step Act did not require the court to reduce White’s sentence, even if he
was eligible. § 404(c), 132 Stat. at 5222 (“Nothing in this section shall be construed
to require a court to reduce any sentence pursuant to this section.”). And the court
did more than enough by considering the statutory sentencing factors before making
a decision. See 18 U.S.C. § 3553(a); United States v. Moore, 963 F.3d 725, 727 (8th
Cir. 2020) (explaining that, in reviewing a First Step Act motion, “a district court
may, but need not, consider the section 3553 factors”).

      We accordingly affirm the judgment of the district court and grant counsel
permission to withdraw.
                      ______________________________




                                        -2-